Exhibit 10.5



CONTRACT FOR CONSULTING SERVICES

 

This Contract sets forth the terms under which James A. Beck (“Beck”), whose
address is 4112 Ruskin Street, Houston, Texas 77005, shall provide offshore
geological and geophysical consulting services and other reasonable services
that may be requested by Seneca Resources Corporation (“Seneca”), a Pennsylvania
corporation with an office at 1201 Louisiana St., Suite 400, Houston, Texas
77002-5604, which is a wholly-owned subsidiary of National Fuel Gas Company
(“NFG”), a New Jersey corporation with an office at 6363 Main Street,
Williamsville, NY 14221. Except as otherwise specifically stated, “National
Fuel” means NFG and all its direct and indirect subsidiaries.

 

 

1.

EFFECTIVE DATE. This Contract shall be effective from and after July 1, 2006 if
it has been approved by the Board of Directors of NFG whether before or after
such date,

 

 

2.

SERVICES AND TERM. For a period of three (3) years beginning on the effective
date, Beck shall personally provide to National Fuel geological and geophysical
consulting services, including consultation on well placement, well design and
prospect evaluation, relating to offshore oil and gas exploration and
production, and such other personal services that are reasonably related thereto
as requested orally or in writing by Seneca or another NFG subsidiary. The
amount of consulting to be requested and performed will be no more than one
thousand (1000) hours in each consecutive twelve-month period beginning on the
effective date nor more than 100 hours in any calendar month, and Beck shall
submit monthly statements to Seneca showing the number of hours of work
performed for Seneca or another NFG subsidiary under this provision 2 and the
amount of any expenses and disbursements to be reimbursed hereunder, all in
accordance with the terms of this Contract. In the event Beck fails or refuses
to perform consulting services as reasonably requested by National Fuel
(including any failure because of death or disability), then National Fuel may
in its sole discretion terminate this Contract upon thirty (30) days’ notice to
Beck, if he has not cured such failure or refusal within that thirty-day period.
Unless and until such failure or refusal is cured within that thirty-day period,
National Fuel shall

 

 


--------------------------------------------------------------------------------

 

not be obligated to make any payment which is payable after notice of
termination is given. If this Contract is so terminated, then:

 

 

(a)

National Fuel shall not be obligated to make any payments which are payable
thereafter, other than for (i) work performed under provision 4 before the
notice of termination was given, and (ii) expenses reasonably incurred under
provision 6 before the notice of termination was given; and

 

 

(b)

the obligations in provisions 11, 13, and 16 shall survive any such termination.

 

 

3.

ANNUAL FEE. As consideration for such services, Seneca shall pay or cause other
subsidiaries of NFG to pay Beck an annual fee of $200,000, payable in monthly
increments of one-twelfth (1/12) of the annual fee.

 

 

4.

ADDITIONAL FEES. In addition, Seneca or another subsidiary of NFG may request
that Beck provide onshore geological and geophysical consulting services. In the
event that Beck has available time and performs such services, Seneca or another
subsidiary of NFG shall pay Beck an additional fee of $200 per hour for each
hour of requested onshore services performed. During periods of such additional
services, Beck shall submit monthly statements to Seneca showing the number of
hours of work performed for Seneca or another NFG subsidiary under this
provision 4, the charges therefor, and the amount of any expenses and
disbursements to be reimbursed hereunder, all in accordance with the terms of
this Contract.

 

 

5.

SERVICES FOR OTHER ENTITIES.

 

(a)

Subject to provision 2, Beck may perform similar services as provided for
hereunder for third parties relating to areas other than that portion of the
Gulf of Mexico identified as the “Exclusive Project Area” on the plat included
as an exhibit in the Consulting Agreement between Seneca and F.F. Foster and
Associates dated as of December 1, 2005, (the “Foster Agreement”). However,
until July 1, 2009, Beck shall not accept employment from, nor provide contract
services to, any party if such

 

2

 

 


--------------------------------------------------------------------------------

 

employment or services could reasonably be construed to be in competition with
NFG or any of its subsidiaries. Notwithstanding the foregoing, Beck shall not be
deemed to be in violation of this Agreement by providing evaluation and analysis
of proposed, ongoing or completed exploration or drilling operations on onshore
property controlled exclusively by others than Seneca or NFG.

 

 

(b)

In the event that Beck independently generates or acquires rights to sell or
farm-out a prospect or a portion thereof, separate from his work under this
Contract, Seneca shall have a first right of refusal to acquire all or a portion
of the prospect or interest to be sold or farmed-out, on terms at least as
favorable as those offered and/or sold to third parties. If Seneca or NFG
decline to participate in acquiring a prospect or interest in a prospect
recommended by Beck, either independently or under this contract, Beck shall be
free to sell such prospect or interest to any third party without further
obligation hereunder. However, in the event that such prospect or interest is
presented under the Foster Agreement, such sale or farm-out shall be controlled
by the terms of the Foster Agreement.

 

 

6.

EXPENSES. In addition to the fees for services rendered, Seneca or another NFG
subsidiary shall reimburse Beck’s out of pocket expenses incurred in connection
with performance of services hereunder. Beck shall not incur expenses in excess
of Two Hundred and No/00 Dollars ($200.00) in any day without Seneca’s prior
written approval.

 

 

7.

LANDMARK. In order to maximize the efficiency of Beck’s consulting services,
Seneca agrees to pay the tuition and costs of a one (1) week Landmark school in
3D seismic interpretation in Houston, Texas.

 

 

8.

COMPUTER. To provide for continuous availability of data related to Beck’s
offshore consulting services, Beck shall be entitled to keep the laptop computer
that he is using in his current employment, provided that he purge all NFG and
subsidiaries’ data from that computer that does not relate directly to NFG’s and
its subsidiaries’ offshore operations.

 

3

 

 


--------------------------------------------------------------------------------

 

 

 

9.

INDEPENDENT CONTRACTOR. It is understood and agreed that, in performing all work
hereunder, Beck shall be an independent contractor, responsible for
accomplishing the results contracted for under this Contract, and, as such,
shall control the detail, manner and means of providing consulting services
pursuant to this Contract. Accordingly, Beck shall not be required to work any
particular schedule, but shall use his best efforts to meet Seneca’s deadlines.
Further, Beck shall not, within reason, be required to work at any particular
location. However, Seneca shall provide reasonable and sufficient temporary
office space and clerical and office services support when Beck’s presence is
required at any of National Fuel’s offices in North America. Neither party shall
in any way represent that it is an employer or employee of the other party. As
an independent contractor, Beck is not authorized to make any contract,
agreement, warranty or representation on behalf of Seneca or National Fuel,
unless specifically authorized in writing by the Chief Executive Officer, Chief
Operating Officer or President of NFG to do so.

 

 

10.

PROHIBITION AGAINST SUBCONTRACTING. Beck shall not subcontract out any of the
work to be performed by him under this Contract without the prior written
consent of Seneca.

 

 

11.

INDEMNITY.

 

 

(a)

Beck will indemnify and hold National Fuel harmless from and against any and all
loss, damage, injury, suits, penalties, costs, liabilities and expenses
(including, but not limited to, legal expenses) arising out of any claim for
loss of or damage to property, including property of National Fuel or Beck,
liability to, injury to, or death of any person, including Beck, or an employee
of National Fuel or Beck, caused by the reckless, intentionally tortious or
grossly negligent acts or omissions of Beck, or his officers, employees,
subcontractors or other agents, including but not limited to such acts or
omissions which fail to comply with federal, state and local laws, ordinances
and regulations, both foreign and domestic, applicable to services to be
performed hereunder and all other applicable local, state and federal laws,
ordinances and regulations, both foreign and domestic. For purposes of this
provision 11 only, “National Fuel” shall

 

4

 

 


--------------------------------------------------------------------------------

 

include National Fuel Gas Company and all of its direct and indirect
subsidiaries, along with any director, officer or employee of these entities.

 

 

(b)

Seneca will indemnify and hold Beck harmless from and against any and all loss,
damage, injury, suits, penalties, costs, liabilities and expenses (including,
but not limited to, legal expenses) arising out of any claim related to the
services performed under this Contract for loss of or damage to property,
including property of National Fuel or Beck, liability to, injury to, or death
of any person, including Beck, or an employee of National Fuel or Beck, unless
caused by the reckless, grossly negligent or intentionally tortious acts or
omissions of Beck, or his officers, employees, subcontractors or other agents,
including but not limited to such acts or omissions which fail to comply with
federal, state and local laws, ordinances and regulations, both foreign and
domestic, applicable to services to be performed hereunder and all other
applicable local, state and federal laws, ordinances and regulations, both
foreign and domestic.

 

 

12.

INSURANCE. Seneca shall carry statutory workers’ compensation insurance
coverage, commercial general liability insurance coverage and executive risk
insurance coverage in an amount not less than $5,000,000. Seneca shall have Beck
named as additional insured (with the exception of the workers’ compensation
policy) under the above insurance policies in connection with any claims arising
out of the services provided under this Contract. Each insurance policy provided
by Seneca shall contain a waiver of the right of subrogation, and the coverage
will be provided (except as otherwise described in the immediately following
sentence) on a primary non-contributing basis and the limits will be exhausted
before any other insurance is to apply. The commercial general liability
insurance policy will also contain a severability of interest clause, so that
each party shall be treated separately under that policy. The coverage provided
by Seneca will, however, be on a secondary non-contributing basis excess of any
other applicable primary auto insurance policies carried by Beck or his Assignee
(as defined in provision 20) and the limits of any such primary auto insurance
will be exhausted before the coverage provided by Seneca hereunder is to apply.

 

5

 

 


--------------------------------------------------------------------------------

 

Seneca shall maintain this insurance at all times during performance of this
Contract.

 

 

13.

CONFIDENTIALITY.

 

 

(a)

In performing his obligations under this Contract, Beck and his employees,
officers, members and agents, if any, shall maintain all information gathered,
developed or communicated to Beck by National Fuel or any of their directors,
officers, employees or agents, in connection with the work performed hereunder
in a confidential manner, whether or not identified as a trade secret or as
proprietary and confidential by National Fuel. Beck agrees that Beck and his
employees, officers, members and agents, if any, will not duplicate, distribute,
disclose, or otherwise provide such information, or National Fuel’s trade
secrets or proprietary and confidential information to anyone without prior
written authorization of a Seneca officer. The obligations created by this
paragraph shall survive the termination of this Contract.

 

 

(b)

National Fuel’s “trade secrets” and “confidential and proprietary information”
include information and material concerning National Fuel which is not generally
known to the public, including but not limited to, any and all memoranda,
software, data bases, computer programs, interface systems, pricing and client
information, the specific projects on which Beck is working or has worked for
National Fuel, any information, ideas, conclusions, progress of or regarding
such projects, any other information obtained in the course of Beck’s employment
or consultations, and records pertaining to National Fuel’s methods or practices
of doing business and marketing its services and products, whether or not
developed or prepared by Beck during the term of his employment with National
Fuel or in connection with his providing consulting service to National Fuel.
National Fuel’s trade secrets and confidential and proprietary information also
include “writing” or “writings” which shall mean and include all works,
expressed in words, numbers or other verbal or numerical symbols, regardless of
the physical manner in which they

 

6

 

 


--------------------------------------------------------------------------------

 

are embodied, including, but not limited to, books, articles, manuscripts,
memoranda, computer programs, computer software systems, maps, charts, diagrams,
technical drawings, manuals, video and audio tape recordings, and photographs,
whether or not developed or prepared by Beck during the term of his employment
with National Fuel or in connection with his providing consulting services to
National Fuel. National Fuel’s trade secrets and confidential and proprietary
information do not include any information or material which is or becomes
generally known to the public (other than by act of Beck or his representatives
in breach of this Contract).

 

 

(c)

The confidentiality obligation contained in this provision 13 shall continue
until the first to occur of the following:

 

 

(i)

the confidentiality obligation is terminated by written notice from NFG;

 

 

(ii)

one (1) year after termination of Beck’s consulting services under this Contract
with respect to information regarding the Gulf of Mexico offshore and New York;

 

 

(iii)

two (2) years after termination of Beck’s consulting services under this
Contract with respect to information regarding on shore other than Appalachia;
or

 

 

(iv)

three (3) years after termination of Beck’s consulting services under this
Contract with respect to information regarding Pennsylvania.

 

 

14.

BOARD APPROVAL. This Contract is made subject to approval and ratification by
the Board of Directors of National Fuel Gas Company of this Agreement and the
Retirement Agreement among the parties which is being executed concurrently
herewith, to whom such agreements will be presented and

 

7

 

 


--------------------------------------------------------------------------------

 

favorably recommended by management at a meeting of that Board scheduled for
June 8, 2006.

 

 

15.

COMMUNICATIONS. All notices under this Contract shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, to the appropriate party at the
addresses specified below or at such other addresses as either party shall have
furnished to the other in writing in accordance herewith. However,
communications regarding specific wells, prospects, and other day to day
services may be communicated to Barry McMahan or such other party designated by
Dave Smith. Notices and communications shall be effective when actually received
by the addressee.

 

 

(a)

With respect to Beck:

 

 

James A. Beck

 

 

4112 Ruskin Street

 

 

Houston, Texas 77005

 

 

(b)

With respect to Seneca and NFG:

 

 

David F. Smith, Chief Operating Officer

 

National Fuel Gas Company

 

 

6363 Main Street

 

 

Williamsville, NY 14221

 

 

 

16.

AUDIT. Seneca shall have the right, upon reasonable notice, to examine and audit
all of Beck’s billings and all of the backup support data for those billings,
and all of Beck’s records showing compliance with applicable laws, rules,
regulations and orders related to this Contract. Beck shall make available said
information to Seneca, upon request, at the offices of National Fuel.

 

 

17.

SOCIAL SECURITY AND FAIR LABOR STANDARDS. Beck covenants and agrees that he is
bound by and will observe and perform all duties required under the Social
Security Act and the United States Fair Labor Standards Act, and all other
applicable local, state, and federal laws, ordinances, and regulations.

 

 

18.

EQUAL EMPLOYMENT OPPORTUNITY. The Equal Opportunity clause in Section 202,
Paragraphs 1 through 7 of Executive Order 11246, as amended;

 

8

 

 


--------------------------------------------------------------------------------

 

and Section 503 of the Rehabilitation Act of 1973, 29 U.S.C. §793, as amended;
and Section 402 of the Vietnam Era Veterans Readjustment Assistance Act of 1974,
38 U.S.C. §§42l1-12; and the Americans with Disabilities Act of 1990, 42 U.S.C.
§12101, et. seq., as amended, relating to equal employment opportunity; and the
implementing Rules and Regulations of the Office of Federal Contracts Compliance
Programs as set forth in 41 C.F.R. Chapter 60 are incorporated herein by
specific reference.

 

 

19.

NON-WAIVER. Failure of either party to act or exercise its rights under this
Contract upon the breach of any of the terms hereof by the other party shall not
be construed as a waiver of such a breach or prevent said party from thereafter
enforcing strict compliance with any or all of their terms hereof.

 

 

20.

NON-ASSIGNABILITY. The obligations of Beck hereunder are personal and cannot be
assigned or delegated to subcontractors or employees except as provided in this
provision 20. Beck may assign this Contract to a limited liability company or
other entity wholly owned by Beck (“Assignee”), effective upon notice to Seneca
signed by both Beck and the Assignee, which notice must include:

 

 

(a)

the full legal name, address and state of organization of the Assignee;

 

 

(b)

evidence of Beck’s sole ownership of the Assignee; and

 

 

(c)

the Assignee’s commitments that (i) the Assignee assumes all rights and
obligations under this Contract, and (ii) all the Assignee’s services under this
Contract must be performed by Beck individually unless Seneca expressly consents
otherwise in writing.

 

Upon the effective date of such an assignment, Beck shall individually be
relieved of all direct obligations under this Contract, which shall become the
direct obligations of the Assignee (although Beck as an officer/employee of
Assignee will continue to comply and help Assignee comply with the
confidentiality provisions of provision 13 of this Contract). Neither Seneca nor

 

9

 

 


--------------------------------------------------------------------------------

 

NFG may assign this Contract, other than as part of a merger or the acquisition
of Seneca or NFG by an unrelated third party, without the express written
consent of Beck. Said consent shall not be unreasonably withheld. During his
life Beck may also make inter vivos transfers of some or all of his rights under
this Contract to members of his family or entities established for their
benefit, but Beck shall remain fully responsible for performance of all his
obligations under this Contract, and the quantity and nature of all obligations
of Beck under this Contract shall be interpreted as though such transfer had not
occurred.

 

 

21.

GOVERNING LAW. This Contract shall be governed by the laws of the State of Texas
without giving effect to the conflict of laws provisions thereof.

 

 

22.

SEVERABILITY. If any clause, sentence, paragraph, provision or other part hereof
shall be adjudged by any court of competent jurisdiction to be invalid, the
remainder hereof shall be interpreted so as to achieve as closely as possible
the intent of the parties as originally expressed in this Contract.

 

 

23.

CAPTIONS AND HEADINGS. The captions and headings herein are for convenience only
and are not to be construed as a part of this Contract, nor shall the same be
construed as defining or limiting in any way the scope or intent of the
provisions hereof.

 

 

24.

ENTIRE AGREEMENT. This Contract contains and states the entire agreement of the
parties hereto and supersedes and cancels all prior written and oral agreements
and understandings with respect to the subject matter of this Contract. Any
modification to this Contract must be agreed upon in writing and signed by both
parties.

 

 

25.

BINDING CONSIDERATION. Beck understands, represents, warrants, and agrees that
the consideration provided under this Contract is in addition to anything of
value to which he is entitled.

 

 

26.

BINDING AGREEMENT. This Contract is and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, executors,
administrators and assigns. Beck represents, warrants and agrees

 

10

 

 


--------------------------------------------------------------------------------

 

that he has read, understands and intends to be bound by this Contract and its
recitals, terms, conditions and representations.

 

 

27.

NO BENEFITS. Included in the fees payable under provision 3 hereof is an amount
available to Beck for the payment by Beck for the purchase of life, medical and
disability insurance and other National Fuel compensation benefits that might
otherwise be required of National Fuel by law, rule, order or regulation of any
governmental agency or authority if Beck were an employee. However, although
compensation has been included for such benefits, Beck may elect not to purchase
such benefits. Beck hereby waives any claims that such benefits should be
furnished by National Fuel.

 

 

28.

SAFETY. Beck shall take all necessary and advisable precautions for the safety
of persons and property in, on or about National Fuel’s property as may be
required or appropriate by the conditions and progress of the work, and shall
conform with National Fuel’s published policies and safety rules.

 

 

29.

CROSS-DEFAULT. Any breach of this Contract shall also be considered a breach of
the Retirement Agreement among the parties of even date herewith.

 

 

30.

ARBITRATION. ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR RELATING TO
THIS CONTRACT OR THE BREACH OR VALIDITY THEREOF (“DISPUTE”) SHALL BE REFERRED TO
AND FINALLY SETTLED BY FINAL AND BINDING ARBITRATION IN HOUSTON, TEXAS. THE TERM
“CONTRACT” INCLUDES THE CONTRACT ITSELF AND ALL EXHIBITS AND ATTACHMENTS. THE
PARTIES AGREE TO APPLY TEXAS LAW, BUT IGNORE ANY CONFLICTS OF LAW THAT WOULD
REFER TO THE LAW OF ANOTHER JURISDICTION. UPON THE REQUEST OF ANY PARTY, WHETHER
MADE BEFORE OR AFTER THE INSTITUTION OF ANY LEGAL PROCEEDINGS, ANY DISPUTE SHALL
BE RESOLVED BY BINDING ARBITRATION BY THREE ARBITRATORS. THE PARTIES AGREE TO
USE THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION
AND, TO THE MAXIMUM EXTENT POSSIBLE, THE FEDERAL ARBITRATION ACT (TITLE 9 OF THE
UNITED STATES

 

11

 

 


--------------------------------------------------------------------------------

 

CODE). IF THE FEDERAL ARBITRATION ACT DOES NOT APPLY, THE PARTIES SELECT THE
ARBITRATION LAW OF THE STATE HAVING THE MOST SIGNIFICANT CONTACTS WITH THE
DISPUTE AS DETERMINED BY THE ARBITRATORS. THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT ARE TRANSACTIONS INVOLVING OR RELATED TO COMMERCE. IN ANY ARBITRATION,
EACH PARTY SHALL DESIGNATE ONE ARBITRATOR WITHIN TEN (10) DAYS AFTER ONE PARTY
PROVIDES THE OTHER WITH WRITTEN NOTICE OF AN INTENTION TO ARBITRATE AND THOSE
TWO ARBITRATORS SHALL SELECT A THIRD, BUT, IF THEY CANNOT AGREE, THE
ADMINISTRATOR OF THE AMERICAN ARBITRATION ASSOCIATION SHALL APPOINT THE THIRD
ARBITRATOR AND, SHOULD ANY PARTY FAIL TO APPOINT AN ARBITRATOR, THEN SUCH
ADMINISTRATOR SHALL DO SO. THE ARBITRATORS SHALL BASE THEIR DECISION ON THE
APPLICABLE LAW, INCLUDING ANY LAWS RELATED TO STATUTES OF LIMITATION. THE
ARBITRATORS SHALL NOT HAVE THE AUTHORITY TO AWARD, AND THE TRIBUNAL SHALL NOT
AWARD, ANY DAMAGES OR COMPENSATION FOR PUNITIVE OR EXEMPLARY DAMAGES. THE
ARBITRATORS SHALL HAVE NO AUTHORITY TO AWARD, AND THE TRIBUNAL SHALL NOT AWARD,
ANY ATTORNEY’S FEES, EXPERT WITNESS, OR OTHER SUCH FEES OR COSTS.

 

IN WITNESS WHEREOF, the parties have executed this Contract.

 

 

National Fuel Gas Company

Seneca Resources Corporation

 

 

 

/s/ James A. Beck

By: /s/ P. C. Ackerman

By: /s/ P. C. Ackerman

James A. Beck

P. C. Ackerman

P. C. Ackerman

 

Chief Executive Officer

Chairman

 

 

 

12

 

 

 

 